DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (Pub. No. US 2021/0034452).
Consider claims 1, 16, Tan discloses a display apparatus (paragraph [0027], Fig. 1, display device 104) comprising:
a display panel (paragraph [0027], Fig. 1, display panel 128) including a plurality of pixels (paragraph [0028], display panel 128 is a full high definition (FHD) panel (e.g., 1920.times.1080 pixels));
a timing controller (paragraph [0027], Fig. 1, timing controller (TCON) 122) configured to control an operation of the display panel (paragraph [0027], implements a timing controller for the display panel 128) and to store a plurality of fault patterns to be displayed on the display panel (paragraph [0027], Fig. 1, TCON 122 connected to memory 124 storing data items 132 to include error messages and error codes), the plurality of fault patterns to be utilized to represent that a plurality of defective phenomena have occurred while the display panel is driven (paragraph [0027], an icon (e.g., image) of a battery may be displayed when a battery issue is detected, an icon of a CPU may be displayed when a CPU issue is detected, an icon of memory chip may be displayed when a memory issue is detected); and
a power management integrated circuit (PMIC) (paragraph [0026], Fig. 1, embedded controller (EC) 108) configured to supply a first power supply voltage to the timing controller and to monitor whether the plurality of defective phenomena have occurred (paragraph [0029], Fig. 1, EC 108 determines that there is an issue that prevents booting),
wherein, when a first defective phenomenon among the plurality of defective phenomena is sensed, the PMIC is configured to store first fault data representing that the first defective phenomenon has occurred and to shut down the display panel, and wherein, when the first defective phenomenon is sensed, the timing controller is configured to control the display panel to display a first fault pattern corresponding to the first defective phenomenon among the plurality of fault patterns before the display panel is shut down by the PMIC (paragraph [0029], Fig. 1, If the EC 108 determines that there is an issue that prevents booting, then the EC 108 may instruct the TCON 122 to copy, from the table 130 to the frame buffer 126, a small logo (e.g., the logo 136) and one or more error messages (e.g., the messages 138) associated with the issue to create the image 134 (e.g., a bitmap) for display on the display panel 128, see paragraph [0028]).
Consider claim 2, Tan discloses wherein the timing controller includes: a storage configured to store the plurality of fault patterns (paragraph [0027], Fig. 1, TCON 122 connected to memory 124 storing data items 132 to include error messages and error codes);
a fault pattern display controller configured to read the first fault data, representing that the first defective phenomenon has occurred, from the PMIC and to read the first fault pattern, corresponding to the first defective phenomenon, from the storage based on the first fault data when the first defective phenomenon is sensed (paragraph [0029], Fig. 1, If the EC 108 determines that there is an issue that prevents booting, then the EC 108 may instruct the TCON 122 to copy, from the table 130 to the frame buffer 126, a small logo (e.g., the logo 136) and one or more error messages (e.g., the messages 138) associated with the issue); and
an image processor configured to generate image data corresponding to the first fault pattern (paragraph [0028], Fig. 1, TCON 122 may cause the image 134 to be transferred (e.g., via direct memory access (DMA)) to the frame buffer 126 for display by the display panel 128).
Consider claim 3, Tan discloses wherein the PMIC includes: a power supplier configured to generate the first power supply voltage based on an external power supply voltage (paragraph [0026], Fig. 1, voltage input 114 (e.g., to receive power from a power adapter 142)); a sensor configured to monitor whether the plurality of defective phenomena have occurred (paragraph [0029], Fig. 1, EC 108 determines that there is an issue that prevents booting); and a storage configured to store the first fault data when the first defective phenomenon is sensed (paragraph [0026], Fig. 1, BMU 118 may set a register when the battery 116 is removed).
Consider claims 7, 19, Tan discloses wherein the timing controller is configured to determine whether the first defective phenomenon has occurred by periodically checking whether the PMIC stores the first fault data (paragraph [0028], Fig. 1, If an issue (e.g., error) was identified during pre-boot, the TCON 122 may select one or more messages from the data items 132).
Consider claim 8, Tan discloses wherein the timing controller is configured to read the first fault data from the PMIC when the PMIC senses the first defective phenomenon and stores the first fault data (paragraph [0028], the TCON 122 may select one or more messages from the data items 132 and place messages 138(1) to 138(M) (M>=0, M<N) in the frame buffer 126).
Consider claim 20, Tan discloses wherein displaying the first fault pattern on the display panel includes: when the first defective phenomenon is sensed, storing the first fault data into the PMIC patterns (paragraph [0027], Fig. 1, TCON 122 connected to memory 124 storing data items 132 to include error messages and error codes); when the first defective phenomenon is sensed and when the first fault data is stored into the PMIC, reading the first fault data from the PMIC; reading the first fault pattern corresponding to the first defective phenomenon based on the first fault data (paragraph [0029], Fig. 1, If the EC 108 determines that there is an issue that prevents booting, then the EC 108 may instruct the TCON 122 to copy, from the table 130 to the frame buffer 126, a small logo (e.g., the logo 136) and one or more error messages (e.g., the messages 138) associated with the issue); and generating image data corresponding to the first fault pattern and providing the image data to the display panel (paragraph [0028], Fig. 1, TCON 122 may cause the image 134 to be transferred (e.g., via direct memory access (DMA)) to the frame buffer 126 for display by the display panel 128).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Kim et al. (Pub. No.: US 2018/0061326).
Consider claim 13, Tan does not specifically disclose a data driver coupled to a plurality of data lines of the display panel, and configured to generate a plurality of data voltages based on output image data provided from the timing controller and to apply the plurality of data voltages to the plurality of data lines, and
wherein the PMIC is configured to supply a second power supply voltage to the data driver.
Kim discloses a data driver coupled to a plurality of data lines of the display panel (paragraph [0030], Fig. 1, data driver 120 coupled to display panel 110 with plurality of data lines), and configured to generate a plurality of data voltages based on output image data provided from the timing controller and to apply the plurality of data voltages to the plurality of data lines (paragraph [0035], data driver 120 drives the plurality of data lines DL by supplying data voltages to the plurality of data lines DL), and
wherein the PMIC is configured to supply a second power supply voltage to the data driver (paragraph [0104], Fig. 7, PMIC 410 outputting first power POS, e.g., a voltage or a current, to be supplied to the data driver 120).
Therefore, in order to determine abnormality in the PMIC, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim in a data driver coupled to a plurality of data lines of the display panel, and configured to generate a plurality of data voltages based on output image data provided from the timing controller and to apply the plurality of data voltages to the plurality of data lines, and wherein the PMIC is configured to supply a second power supply voltage to the data driver, see teaching found in Kim, paragraph [0106].
Consider claim 14, the combination of Tan and Kim discloses wherein the PMIC is configured to shut down the display panel by blocking the second power supply voltage to be supplied to the data driver (Kim, paragraph [0111], Fig. 7, main controller 420 can perform a countermeasure (e.g., a power failure control measure) to the abnormality (e.g., a shutdown event) in the PMIC 410, thereby preventing further problems, such as panel burning).
Consider claim 15, the combination of Tan and Kim discloses wherein the plurality of defective 25 phenomena include at least one selected from among an over-current protection failure, a zero-current detection failure, a temperature failure and a communication failure (Kim, paragraph [0097], overcurrent).

Allowable Subject Matter
Claims 4-6, 9-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of reference fails to disclose all the limitations of the claims 4-6, 9-12, 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627